Citation Nr: 0518566	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  99-13 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for shrapnel wound 
residuals to the left leg affecting Muscle Groups XI and XII, 
with injury of the tibial nerve, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1970.

The instant appeal arose from a November 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Detroit, Michigan, which denied a claim for an 
increased rating for shrapnel wound residuals to the left leg 
affecting Muscle Groups XI and XII, with injury of the tibial 
nerve.  This case was remanded by the Board of Veterans' 
Appeals (Board) for further development in September 2003.

The Board notes that the veteran also initiated an appeal as 
to a claim for a total disability evaluation based upon 
individual unemployability (TDIU).  The TDIU issue was 
granted in a July 2004 rating decision.  That decision is 
considered a full grant of the benefit sought, so it will not 
be addressed herein.


FINDING OF FACT

The veteran's left leg shrapnel wound residuals are 
manifested by complaints of pain in the left foot with 
prolonged standing, left leg weakness with walking, and 
hypersensitivity of the foot, with good range of motion; no 
effusion or instability of the knee or ankle joints; and 
normal muscle strength and mass.


CONCLUSION OF LAW

The criteria for an increased evaluation for the service-
connected shrapnel wound residuals to the left leg affecting 
Muscle Groups XI and XII, with injury of the tibial nerve, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.321(b)(1), Part 4, including §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.56, 4.73, Diagnostic 
Codes (DC) 5311, 5312 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has contended that his service-connected left leg 
shrapnel wound residuals are more disabling than the current 
disability evaluation would suggest.  He has stated that 
walking is difficult due to left leg weakness and that he has 
pain in the left foot with prolonged standing.  Therefore, he 
believes that an increased disability evaluation is 
warranted.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) which eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and provided an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

The Board finds that the appellant was provided proper VCAA 
notice with respect to this case.  The appellant was provided 
with a VCAA letter dated April 29, 2004.  That letter 
provided content complying notice to the claimant regarding 
what information and evidence was needed to substantiate his 
claim, as well as what information and evidence must be 
submitted by him, and what information and evidence would be 
obtained by VA.  The letter advised him what evidence was 
needed to establish entitlement to a higher evaluation for 
his service-connected disability.  

The letter provided content complying notice to the claimant 
regarding what information and evidence must be submitted by 
him and what information and evidence would be obtained by 
VA.  The letter advised him that VA would attempt to get any 
relevant federal and private medical evidence which he 
identified.  The letter also informed him that he needed to 
provide enough information about his records so that they 
could be requested and that it was his responsibility to 
report for a VA examination.  With regard to the fourth 
element of notice, the Board notes that in the VCAA letter 
the VA did literally request that the veteran provide "any 
evidence in his possession" that pertained to his claim.
 
All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 U.S.C.A. §§  C.F.R. § 20.1102 (harmless error).  In this 
case, because each of the four content requirements of VCAA 
notice have been fully satisfied, any error in not providing 
a single notice to the appellant covering all content 
requirements is harmless error.  

With respect to the VA's duty to assist, the appellant has 
provided written statements supporting his contentions.  VA 
developed the appellant's service medical records and VA 
treatment records.  The appellant has not identified any 
additional pertinent evidence.  The Board is not aware of a 
basis for speculating that relevant evidence exists that VA 
has not obtained or attempted to obtain.  The duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 U.S.C.A. §§  U.S.C.A. § 5103A(d)(1).  Several 
VA medical examinations and opinions have been obtained with 
respect to the issue on appeal.  Accordingly, the Board does 
not find that further examination is necessary.

In the circumstances of this case, additional efforts to 
assist or notify him in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. §§  U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (2004).  Disability resulting from muscle injuries 
is classified as slight, moderate, moderately severe, and 
severe.  38 C.F.R. § 4.56(d) (2004).

"Moderately severe" muscle disability contemplates a 
through and through or deep penetrating wound by a small high 
velocity missile, or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring; a service department record or 
other evidence showing hospitalization for a prolonged period 
for the wound; a record of consistent complaint of cardinal 
signs and symptoms of muscle disability; and, if present, 
evidence of inability to keep up with work requirements.  
Objectively, there are entrance and (if present) exit scars 
indicating track of missile thorough one or more muscle 
groups; indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscle 
compared with the sound side; and tests of strength and 
endurance compared with the sound side demonstrate positive 
evidence of impairment.  Id. 38 C.F.R. § 4.56(d)(3).

"Severe" muscle disability contemplates a through and 
through or deep penetrating wound due to a high velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding, and scarring; a service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of the wound; a record 
of consistent complaint of cardinal signs and symptoms of 
muscle disability, worse than those shown for moderately 
severe muscle injuries; and, if present, evidence of 
inability to keep up with work requirements.  Objectively, 
there are ragged, depressed, and adherent scars indicating 
wide damage to muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles swell and harden 
abnormally in contraction; and tests of strength, endurance, 
or coordinated movements indicate severe impairment of 
function, when compared with the uninjured side.  If present, 
the following are also signs of "severe" muscle disability:

(a) X-ray evidence of minute, multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive effect 
of the missile.

(b) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum, or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.

(c) Diminished muscle excitability to 
pulsed electrical current in 
electrodiagnostic tests.

(d) Visible or measurable atrophy.

(e) Adaptive contraction of an opposing 
group of muscles.

(f) Atrophy of muscle groups not in the 
track of the missile, particularly of the 
trapezius and serratus in wounds of the 
shoulder girdle. 

(g) Induration or atrophy of an entire 
muscle following simple piercing by a 
projectile.

38 C.F.R. § 4.56(d)(4).

Where, as here, compensable muscle group injuries are in the 
same anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected Muscle Groups.  38 C.F.R. § 4.55(e) (2004).  
Muscle Group XI acts on the knee while Muscle Group XII acts 
on the toes.

Although service medical records are not available with 
regard to treatment contemporaneous with the left leg injury, 
the veteran's service separation examination noted that he 
had sustained a shrapnel wound on June 21, 1970, in the 
Republic of Vietnam.  The veteran reported that he was 
injured when a mine blew up near him and that he was 
hospitalized for 5 weeks:  two weeks at the evacuation 
hospital and three weeks at a Naval Hospital in Japan.  
Records also indicate that he underwent surgery on the leg.

The veteran's left leg disability which affects Muscle Groups 
XI and XII is currently rated under Diagnostic Code 5311.  
Diagnostic Code 5311 refers to Muscle Group XI.  38 C.F.R. 
§ 4.73, Diagnostic Codes 5311 (2004).  Diagnostic Code 5312 
refers to Muscle Group XII.  38 C.F.R. § 4.73, Diagnostic 
Codes 5312 (2004).  Under either Diagnostic Code 5311 or 
5312, a 20 percent rating is warranted for a moderately 
severe disability and a 30 percent rating is warranted for a 
severe disability.  In this case, it appears that the October 
1971 original rating decision on this issue granted service 
connection, combined the moderately severe injuries of Muscle 
Groups XI and XII and rated them as a severe injury of Muscle 
Group XI, assigning a 30 percent evaluation.  That rating is 
now protected by law.  38 U.S.C.A. § 110 (West 2002).

Thus, the veteran is currently receiving the maximum rating 
under the rating schedule for his left leg disability, as the 
30 percent rating currently in effect is the highest rating 
available under either Diagnostic Code 5311 or 5312.

As noted above, the regulations pertaining to the combining 
of muscle injuries include 38 C.F.R. § 4.55(e) (2004), which 
provides that for compensable muscle group injuries which are 
in the same anatomical region but do not act on the same 
joint, the evaluation for the most severely injured muscle 
group will be increased by one level and used as the combined 
evaluation for the affected muscle groups.  Because the 
veteran is rated at the maximum 30 percent, this provision is 
not for application because the rating cannot be further 
increased by one level.

The Board is aware that the veteran's service-connected left 
leg injury includes an injury to the tibial nerve.  However, 
a separate rating is not permissible for this neurological 
disability as muscle injury ratings are not to be combined 
with peripheral nerve paralysis rating for the same body 
part, unless the injuries affect completely different 
functions.  38 C.F.R. § 4.55(a) (2004).  As the tibial nerve 
involves motion of the foot, which is contemplated under the 
muscle injury codes, it is not available to provide a 
separate evaluation for nerve injury.

The Board has considered the possibility of assigning a 
higher rating under other diagnostic criteria.  A higher 
rating cannot be assigned under Diagnostic Code 5284, which 
provides for a maximum 30 percent rating for a severe foot 
injury.  Likewise, under Diagnostic Code 5260, the maximum 
rating for limitation of flexion of the leg is a 30 percent 
rating for limitation of flexion of the leg to 15 degrees.  
Under Diagnostic Code 5261, a 40 percent rating is warranted 
for limitation of extension of the leg to 30 degrees.  The 
medical evidence, including the October 2004 and May 1998 VA 
examination reports shows that the veteran had full range of 
motion of the left knee and there is no other medical 
evidence of record showing limitation of extension that would 
warrant a 40 percent rating under Diagnostic Code 5261.

A 40 percent rating could be assigned for ankylosis of the 
ankle, in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 percent with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5270 (2001).  A 40 percent rating 
can also be assigned for loss of use of the foot, or for 
amputation.  38 C.F.R. § 4.71a, Diagnostic Codes 5167, 5165 
(2004).  The medical evidence does not show a level of 
disability that would be analogous to, or approximate, any 
applicable criteria for a 40 percent rating.  38 C.F.R. 
§§ 4.7, 4.20 (2004).  The medical evidence shows that the 
veteran had full range of motion of the ankle but that he had 
pain in the foot with prolonged standing; however, there is 
no evidence of ankylosis of the ankle or impairment of 
function that would equate to loss of use of the foot.  The 
VA examination reports of record show that he is able to 
ambulate.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability may be 
approved, provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b) 
(2004).  In the Supplemental Statement of the Case (SSOC) 
provided to the veteran and his representative in March 2005, 
the law applicable to extraschedular evaluations was cited.

The Board finds no evidence that the veteran's service-
connected disability at issue in this case presents such an 
unusual or exceptional disability picture as to require 
referral for consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  There is 
no evidence of frequent hospitalization for the shrapnel 
wound residuals.  While the veteran is in receipt of a TDIU 
for his six service-connected disabilities in combination, 
there is no evidence of marked interference with employment 
due solely to the service-connected left leg disability.  The 
rating schedule is designed to compensate for the average 
impairment of earning capacity attributable to disability.  
The veteran's 30 percent rating reflects that average 
impairment.  Furthermore, there are, as discussed above, 
higher schedular ratings that might be applied if the 
veteran's disability met those criteria.

There is no earning capacity impairment alleged as due 
exclusively to the service-connected disability, nor have 
frequent hospitalizations for that disability been asserted 
or demonstrated.  In short, the rating assigned for the 
service-connected disability at issue fully compensates the 
veteran for the loss in earning capacity attributable solely 
to that disability.  Accordingly, the Board finds that the 
regular schedular standards applied in the current case 
adequately describe and provide for the veteran's disability 
level for his shrapnel wound residuals, and that referral for 
consideration of an extraschedular evaluation is not 
warranted.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased evaluation for the service-connected shrapnel 
wound residuals to the left leg affecting Muscle Groups XI 
and XII, with injury of the tibial nerve, is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


